EA           NEY     GENERAL
                      OFTEXAS



                       April 24, 1962

Hon. H. R. Nieman, Jr.        Opinion No.   W-1319
P;xecutiveDirector
Engineer                      Re:   Authority of Building Commis-
State Building Commission           sion to disburse funds to make
State Office Building               emergency repairs to buildings
Austin 1, Texas                     acquired by the Building Com-
                                    mission such as the State
                                    Courts Building and State Of-
Dear Mr. Nieman:                    fice Building.
         Your request for an opinion reads as follows:
         TSenate Bill No. 1, General Appropriations, by
    the First Called Session of the 57th Legislature un-
    der the heading BUILDING COMMISSION the fourth para-
    graph following the appropriated line items states
    as follows: Any balances as of August 31, 1961, re-
    maining in the special fund specified in Section 3
    of Chapter 465, Acts 1957,Fifty-Fifth Legislature,
    and any receipts to such fund during the biennium
    ending August 31, 1963, are hereby appropriated to
    the Building Commission for repair, maintenance, and
    operation of any property heretofore or hereafter ac-
    quired by the Building Commission as long as said
    property is used to house State agencies, or is leased
    to private individuals, or is in need of emergency
    protective attention; and in the event the above ap-
    propriation for repair, maintenance) and operation of
    such property is inadequate, the Building Commission
    is authorized to disburse such amounts as may be
    deemed necessary from the appropriation made in item
    10 above for accomplishing the same purposes.
          "It is factual that property such as the State
     Supreme Court Building, the State Office Building the
     State Archives and Library Building, etc., constiiute
     property heretofore acquired by the State Building
     Commission and that these structures are used to house
     State agencies and that title is maintained on inven-
     tory by the State Building Commission. It is there-
     fore, held that should these or like property be in
     need of emergency protective attention, such as roof
     repairs, etc., that the above quoted appropriation
     bill paragraph constitutes a valid source of funds for
Eon. H. %. Nieman, Jr., page 2   ('.!w-1319)



     such purposes and that the State Building Commis-
     sion is authorized to disburse such amounts deemed
     necessary.
          "It is requested that you review the forego-
     ing quoted appropriation verbiage and render an
     opinion regarding the authority of the State Build-
     ing Commission to disburse funds as deemed necessary
     to effect emergency protective attention to acquired
     property such as the State Supreme Court Building,
     the State Office Building, the State Archives and
     Library Building and like property."

          The current General Appropriation Bill contains tne
following appropriation to the State Building Commission:
          "Any balances as of August 31, 1961 remain-
     ing in the special fund specified in Section 3 of
     Chapter 465, Acts 1957, Fifty-fifth Legislature,
     and any receipts to such fund during the biennium
     ending August 31, 1963, are hereby appropriated to
     the Building Commission for repair maintenance,
     and operation of any property heretofore or here-
     after acquired by the Building Commission as long
     as said property is used to house State agencies
     or is leased to private individuals or is in neeA
     of emergency protective attention; and in the
     event the above appropriation for repair, mainten-
     ance, and operation of such property is inadequate,
     the Building Commission is authorized to disburse
     such amounts as may be deemed necessary from the
     appropriation made in item 10 above for accomplish-
     ing the same purposes."
          Since the above quoted appropriation is to be expended
on "any property heretofore or hereafter acquired by the Building
Commission as long as said property is used to house State agen-
cies," the State Courts Building, State Office Building, the State
Archlves and Library Building, and like property is included in
the above zuoted language. You are therefore advised that the
State 3uilding Commission is specifically authorized to disburse
funds as deemed necessary to effect emergency protective atten-
tion to acquired property such as the buildings named above, and
any other buildings acquired by the Building Commission as long
as said property is used to house State agencies.
Hon. H. R. Nieman, Jr., page 3    (W-1319)


                           SUMMARY
           Moneys appropriated by the Legislature to the
      Building Commission may be disbursed by the Building
      Commission for the purpose of taking care of emer-
      gency protective attention of property acquired by
      the Building Commission as long as said property is
      used to house State agencies.

                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas



                                 j7?CCtive+
JR:wb                               Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Ben Harrison
Harry Hewell
Grady Chandler
REVIEWED FCIRTHE ATTORNEY GENERAL
BY:   Houghton Brownlee, Jr.